--------------------------------------------------------------------------------

Exhibit 10.1


Modine Manufacturing Company
1500 DeKoven Avenue
Racine, Wisconsin 53403




Revised: January 16, 2009


January 13, 2009


Mr. James R. Rulseh
6125 10th Street
Kenosha, WI 53144


Dear Jim:


In accordance with all the provisions set forth below, this letter, when signed
by you, will be a binding agreement documenting the terms and conditions with
regard to your employment status with Modine Manufacturing Company (“Modine” or
the “Company”) and your separation from employment with the Company.


For your information, an outline of the details set forth below has been
reviewed with and approved by the Chair of the Company’s Officer Nomination and
Compensation Committee.


1.             Separation from the Company. You agree that your last day of
active employment with the Company will be January 31, 2009.  You agree to
resign your position as Regional Vice President, Americas, and any other
positions you may hold with the Company or any of the Company’s subsidiaries,
affiliates or plants as of January 31, 2009.  Beginning on February 1, 2009, you
will no longer be required to report to the office or perform any work except
assisting the Company as reasonably requested by the Company.  Since you have
elected early retirement, you hereby agree that your employment with the Company
will be terminated on May 31, 2009.


2.            Compensation. On the condition that on or within seven days after
February 1, 2009, you sign, date, and return to me the Waiver and General
Release attached hereto as Attachment A (the “Release”), and you do not
thereafter effectively revoke the Release as provided therein, you will be
considered on a paid leave of absence at your current salary level until May 31,
2009.  If you do not sign, date, and return to me the Release on or within seven
days after February 1, 2009, you will be considered on an unpaid leave of
absence until May 31, 2009.


On the condition that on or within seven days after May 31, 2009, you sign, date
and return to me the Release, and you do not thereafter effectively revoke the
Release as provided therein, you will receive the following from the Company
following the termination of your employment:

 
 

--------------------------------------------------------------------------------

 

(a)           Severance.  For the period from June 1, 2009 through January 31,
2010, the Company shall pay you bi-weekly an amount equivalent to your current
bi-weekly base salary.  All legally required taxes will be deducted from the
above sums.  It is expressly agreed that all payments as described above are
being allocated for purposes of unemployment compensation to each of the
applicable pay periods.


(b)           Consulting Services.  The Company will enter into a consulting
arrangement with you beginning on June 1, 2009 and concluding on November 30,
2009.  Under this consulting arrangement, you will serve in the role of Special
Assistant to the Chief Executive Officer, and provide services as directed by
the CEO. For each month of service that is completed as a consultant, you will
be paid the net sum of $20,000.  Payment will be made once per month, at the end
of each month.


(c)           Vacation Pay.  You will be paid for five weeks of vacation on June
1, 2009.  The total amount of such payment shall be $32,452.  All legally
required taxes will be deducted from the above sum.


(d)           Health and Dental Insurance and Other Benefits.  Your
participation in and eligibility for the Company’s health, dental and vision
insurance plans and all other employee benefit plans will end May 31,
2009.  Under current federal COBRA legislation, you may elect to continue health
and dental insurance beyond May 31, 2009 at specified group rates for up to 18
months’ duration.  If you elect COBRA coverage for health and dental insurance,
the Company will pay your COBRA premiums for health and dental coverage for a
period of 12 months from June 1, 2009 through May 31, 2010.  Such payments from
the Company shall cease as of the date you become eligible for group health
insurance coverage with another employer.  Beginning on June 1, 2010, if you are
not eligible for group health insurance coverage with a new employer, the
Company will provide you with a $6,384 annual cash payment, less applicable
withholdings, until you reach age 65 or until you become eligible for group
health insurance coverage through another employer, whichever occurs first.  For
calendar year 2010, you will receive 7 months of this annual cash payment
($3,724), payable on June 1, 2010.  You agree to notify me promptly if you
become eligible for group health insurance coverage with another employer at any
time in the future.  Your short-term disability, life insurance and long-term
disability benefits will continue until your last day of paid leave with the
Company, May 31, 2009, at which time your coverage under these and all other
employee benefit plans will terminate in accordance with the applicable
plans.  However, you will be offered the opportunity to make your life insurance
policy portable after May 31, 2009.


(e)           Modine Stock Options and Restricted Stock Awards.  You may
continue to exercise, at your discretion, stock options granted to you under the
1994 and 2002 Incentive Compensation Plans (the “Incentive Plans”) in accordance
with the terms of the Incentive Plans and the stock option agreements to which
you are a party.  Any qualified stock options granted to you must be exercised
within 90 days of May 31, 2009 in order to be considered incentive stock
options; stock options exercised after that date will be treated as
non-qualified stock options.


You will remain eligible as a participant in the Long Term Incentive Program
(“LTIP”) for new grants of restricted stock awards and stock options through May
31, 2009.  With respect to outstanding grants of restricted stock awards made to
you under the Incentive Plans, any restricted stock awards scheduled to vest
after May 31, 2009 shall vest after the Board of Directors meeting on May 27,
2009 if approved by the Board at the meeting.  The Company will present a
proposal to the Board of Directors on May 27, 2009 for such vesting, and the
vesting provided in this paragraph is conditional upon the Board of Directors
approving the Company’s proposal in a written resolution.  The vesting date will
be immediately after the conclusion of the final 7-day revocation period of your
signed release.  Performance stock awards available to you under the Incentive
Plans and any successor plans, if any, will vest on a pro-rata basis at the end
of the applicable performance periods.

 
 

--------------------------------------------------------------------------------

 

(f)           Executive Physical.  You will be provided one additional medical
exam at Mayo Clinic in Rochester, MN or Froedtert/Medical College of Wisconsin,
at your election, under the Company’s executive medical program between the date
hereof and May 31, 2009, which you shall schedule through the Company’s normal
process for such exams.


(g)           If you die prior to receiving all of the payments referred to in
this paragraph 2, any unpaid payments will be made to your designated
beneficiary.


3.            401(k) Plan and Pension Plan. Your rights and benefits under the
Modine 401(k) Retirement Savings Plan for Salaried Employees (the “401(k)
Plan”), the Modine Non-Union Hourly and Salaried Employee Pension Plan (the
“Pension Plan”), the Modine Manufacturing Company Executive Supplemental
Retirement Plan (the “SERP”), and the Modine Manufacturing Company Deferred
Compensation Plan (the “Deferred Compensation Plan”) are governed by the
provisions of those plans as they may be amended by the Company from time to
time.  You acknowledge that those rights and benefits have been explained to you
and that you fully understand those rights and benefits.


4.            Employment Reference; Career Transition Assistance. If asked by a
prospective employer for a reference, you will be provided with a favorable
reference upon request to the Company’s Vice President/Chief Human Resources
Officer.  You and the Company may characterize your separation from Modine as an
early retirement.


The Company will provide to you career transition assistance within certain
limits as determined by the Company, with a total cost to the Company not to
exceed $7,500.  Arrangements and billing for this assistance will be made
through me.


5.             No Admission. You agree that neither the execution of this
agreement nor the furnishing of the described benefits to you will be deemed or
construed as an admission by the Company of any liability or any unlawful
conduct of any kind.


6.             Benefits Agreed To. You understand and agree that you would not
receive all of the benefits provided in paragraph 2 except for your execution of
this agreement and the fulfillment of the promises contained herein, and
execution of the Release.


7.             No Authority; Indemnification. Because you will have no regular
duties as a Modine employee after January 31, 2009, you acknowledge and agree
that you will have no authority on behalf of or to bind the Company after that
date.  You agree to hold the Company and its subsidiaries and affiliates
harmless from any acts you make in contravention of this paragraph 7.

 
 

--------------------------------------------------------------------------------

 
 
In the event that, during the year following your separation you are requested
by or on behalf of the Company to assist in defending litigation or ordered to
appear as a witness in litigation regarding matters or actions you took within
the scope of your authority while an employee of the Company, the Company will
indemnify you for all out-of-pocket necessary and reasonable expenses in
connection with preparation, appearance, consultations and any other activity
directly related to litigation involving the Company, including necessary and
reasonable legal expenses, provided that (a) you advise the Company immediately
and obtain the approval of the Company prior to the commitment to any such
expenses, (b) you cooperate fully with the Company in connection therewith, upon
reasonable notice to you and subject to your reasonable availability, and (c)
the Company has the right to assume the defense of any such action and discharge
its obligation by holding you harmless from any judgment or settlement it may
make.  In the event such assistance is requested or required after the one year
anniversary of your separation, the Company agrees to compensate you for your
time and expenses at a rate reasonable for such consultation services.


If a court of competent jurisdiction ultimately determines that the
above-described litigation resulted from matters or actions taken by you that
exceeded the scope of your authority or were criminal in nature while you were
an employee of Modine, you agree to reimburse Modine for any legal and/or other
expenses paid by Modine on your behalf, and repay any and all payments and
benefits received from the Company under paragraph 2 above.


8.             Non-Disclosure of Confidential Company Information.  You agree
not to use or disclose to any person not employed by the Company, or not engaged
to render services to the Company, except with the prior written consent of an
officer authorized to act in the matter by the Board of Directors of Company,
any confidential information obtained by you while in the employ of the Company,
including, without limitation, information relating to any of the Company’s
inventions, processes, formulae, plans, devises, compilations of information,
methods of distribution, customers, client relationships, marketing strategies
or trade secrets; provided, however, that this provision shall not preclude you
from use or disclosure of information known generally to the public or of
information not considered confidential by persons engaged in the business
conducted by the Company or from disclosure required by law or court order.  The
agreement herein made in this paragraph 8 shall be in addition to, and not in
limitation or derogation of, any obligation otherwise imposed by law upon you
with respect to confidential information and trade secrets of the Company and
its affiliates.


9.            Return of Company Property.  You further represent that any
papers, letters, records, files, computer disks, and other documents or
materials containing such confidential information or belonging to the Company
that you have in your possession will be returned to the Company on or before
January 31, 2009.  You will retain your Blackberry, laptop and e-mail access for
the duration of your consulting period.  You will retain the laptop computer at
the end of the consulting period after Modine proprietary software is removed.

 
 

--------------------------------------------------------------------------------

 

10.           Non-Disclosure of this Agreement. You agree not to disclose the
contents of this letter to any person except to your attorney, tax preparer,
immediate family, or as otherwise may be required by law.


11.           Non-Competition. From the date of your separation on May 31, 2009
until one year following your separation, you agree that you will not, directly
or indirectly, individually or otherwise, manage, operate, join, control,
participate in the ownership, management, operation, or control of, or be
employed by or provide services as a consultant or advisor to, any person,
corporation, firm, partnership, or other entity whatsoever that is engaged in
North America in any business or activity related to the manufacture or selling
of heat transfer products (as presently manufactured or sold by Modine),
including but not limited to powertrain cooling products, engine products,
passenger thermal management products, commercial HVAC products, and fuel cell
products.


You agree that you are fully aware of the restrictions that this paragraph 11
places on your future employment with someone other than the Company.  You
understand and agree that your previous positions with the Company and your
access to confidential information make these restrictions both necessary and
reasonable.  You acknowledge and agree that the restrictions constitute
reasonable protections of the legitimate business interests of the Company and
that they will not unduly restrict your opportunities for future employment.


12.           Nonsolicitation.  From the date hereof until one year following
your separation (May 31, 2010), you further agree that you will not, directly or
indirectly, hire away or participate or assist in the hiring away of any person
employed by or acting as a representative or agent of the Company.


13.           Nondisparagement.  You also agree that from the date hereof you
shall not, at any time in the future, directly or indirectly, make or cause to
be made any disparaging, derogatory, misleading or false statement, whether
orally or in writing, to any person or entity, including members of the
investment community, press, customers, competitors and advisors to the Company,
about the Company and its present or former directors, officers or employees, or
the business strategy, plans, policies, practices or operations of the
Company.  The Company shall instruct the directors and board elected officers of
the Company not to, directly or indirectly, make or cause to be made any
disparaging, derogatory, misleading or false statement, orally or in writing, to
any person or entity about you at any time in the future.  Notwithstanding the
foregoing, the Company and you may each confer in confidence with its own
respective legal counsel, and nothing herein shall prevent either party from
responding truthfully to any information requests or questions posed in any
formal or informal legal, regulatory, administrative or investigative
proceedings involving any court, tribunal or governmental body or agency or
otherwise as required by law.


14.           Injunctive Relief.  You acknowledge and agree that your breach of
any of the provisions set forth in paragraphs 8-13 above will result in
irreparable harm to the Company, and that the Company will be entitled to
immediate injunctive relief and monetary damages to redress any such breach.

 
 

--------------------------------------------------------------------------------

 

15.           Legal Consultation and Timing of Execution of Agreement.  You are
encouraged to consult an attorney before you sign this agreement and the
Release.


16.           Voluntary Act. You acknowledge that you are signing this agreement
as your free and voluntary act after having had the opportunity to consider all
alternatives and to discuss the arrangements agreed upon as set forth above with
your own attorney and any other advisors of your choice.


17.           Governing Law. This agreement is made in the State of Wisconsin
and shall be interpreted under the laws of the State of Wisconsin.


18.           Entire Agreement.  This agreement and the attached Release
represent the entire understanding and agreement between the parties and
supersede all prior communications between the parties.  You and the Company
expressly agree that this agreement supersedes, terminates and renders null and
void the Change in Control and Termination Agreement between you and the Company
effective February 26, 1997 and amended and restated effective May 20, 1999.


19.           Binding Agreement. This agreement will be binding upon and inure
to the benefit of the parties, their respective heirs, representatives,
successors, and assigns and the affiliates and subsidiaries of the Company.


Assuming this agreement fully and accurately sets forth the arrangements that
have been discussed and agreed upon, please sign both copies and return one copy
to me.


Sincerely,


/s/ Gregory T. Troy


Gregory T. Troy
Vice President  & Chief Human Resources Officer




* * * * *
By signing this agreement, I state that:


I have read it;


I completely understand it and know I am giving up important rights;


I agree with everything in it;


I am aware of my right to consult an attorney and that I may take up to 21 days
to sign this agreement;


I am aware that I may revoke this agreement within seven days after signing it;
and


I have signed it knowingly and voluntarily.




/s/ James R. Rulseh
 
1/17/09
 
James R. Rulseh
 
Date Signed


 
 

--------------------------------------------------------------------------------

 

Attachment A


WAIVER AND GENERAL RELEASE


WHEREAS, I, James R. Rulseh, have entered into a binding agreement documenting
the terms and conditions with regard to my employment status with Modine
Manufacturing Company and my separation from employment with the Company;


WHEREAS, I acknowledge the sufficiency of the consideration offered by the
Company for this Waiver and General Release (the “Release”) and I would not be
entitled to such consideration if I did not execute this Release pursuant to the
terms of my separation agreement with the Company;


NOW, THEREFORE, I hereby agree to the following terms:


1.             General Release of Claims.


I hereby release Modine from, and covenant not to sue Modine with respect to,
any and all claims I have or may have against Modine.  This Release applies both
to claims that are now known or are later discovered.


2.             Claims Released Include Age Discrimination and Other Claims.


The claims released include, but are not limited to, (1) claims arising under
the Age Discrimination in Employment Act, as amended (29 U.S.C. Section 621 et
seq.); (2) claims arising out of or relating in any way to my employment with
Modine or the termination of that employment; (3) claims arising under any other
federal, state or local law, regulation, ordinance or order; (4) common law
claims; (5) claims for breach of any express or implied contract, written or
unwritten; and (6) claims for attorneys’ fees incurred in relation to any
released claims.


3.             Claims to Which Release Does Not Apply.


This Release does not apply to any claims that may arise after the date I
execute this Release.  This Release does not apply to any claims that may not be
released under applicable law.  Nothing in this Release prevents me from
communicating with any government agency regarding matters that are within the
agency’s jurisdiction.  Nothing in this Release is a waiver of my right to file
any charge or complaint with administrative agencies such as the United States
Equal Employment Opportunity Commission which, as a matter of law, I cannot be
prohibited from or punished for filing (an “Excepted Charge”).  Modine’s
acknowledgment of this exception does not limit the scope of the waiver and
release in Paragraphs 1 – 6 of this Release and I waive any right to recover
damages or obtain individual relief that might otherwise result from the filing
of any Excepted Charge.

 
 

--------------------------------------------------------------------------------

 
 
4.             Release Covers Claims Against Related Parties.


For purposes of this Release, the term “Modine” includes Modine Manufacturing
Company and any of its present, former and future owners, parents, affiliates
and subsidiaries, and its and their directors, officers, shareholders,
employees, agents, servants, representatives, predecessors, successors and
assigns.  Therefore, the claims released include claims I have or may have
against any such persons or entities.


 
5.            The Terms “Claims” and “Release” are Construed Broadly.
 
As used in this Release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights”, “causes of action (whether
arising in law or equity)”, “damages”, “demands”, “obligations”, “grievances”
and “liabilities” of any kind or character.  Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive”.


6.             Release Binding on Employee and Related Parties.


This Release shall be binding upon me and my agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors and
assigns.


7.             Additional Consideration.
 
I have executed this Release in consideration of the benefits described in
Modine’s letter to me dated January 13, 2009 and revised January 16, 2009 (the
“Letter”).  I acknowledge that these benefits represent consideration in
addition to anything of value that I am otherwise entitled to receive from
Modine, and that the benefits described in the Letter are sufficient to support
this Release.


8.             Representations.


In connection with my decision to provide this Release I acknowledge that I have
not relied on any verbal or written representations by Modine other than those
explicitly set forth in the Letter and this Release itself.


9.             Opportunity to Consider this Release; Consultation with Attorney.


I have read this Release and fully understand its terms.  I have been offered 21
days to consider its terms.  I have been (and am again hereby) advised in
writing to consult with an attorney before signing this Release.


10.           Voluntary Agreement.


I have entered into this Release knowingly and voluntarily.  I fully understand
its terms, and understand that its terms are binding on me.  I have had the
opportunity to consider all alternatives and to discuss the arrangements agreed
upon as set forth above with my own attorney and other advisors of my choice.

 
 

--------------------------------------------------------------------------------

 
 
11.           Partial Invalidity of Release.


If any part of this Release is held to be unenforceable, invalid or void, then
the balance of this Release shall nonetheless remain in full force and effect to
the extent permitted by law.


12.           Headings.


The headings and subheadings in this Release are inserted for convenience and
reference only and are not to be used in construing this release.


13.           Applicable Law.


Wisconsin law will apply in connection with any dispute or proceeding concerning
this Release.


14.
Suit in Violation of this Release - Loss of Benefits and Payment of Costs.



If I bring an action against Modine in violation of this Release or if I bring
an action asking that this Release be declared invalid or unenforceable, I agree
that prior to the commencement of such an action I will tender back to Modine
all payments that I have received as consideration for this release.  If my
action is unsuccessful, I further agree that I will pay all costs, expenses and
reasonable attorneys’ fees incurred by Modine in its successful defense against
the action.  I acknowledge and understand that all remaining benefits to be
provided to me as consideration for this Release will permanently cease as of
the date such action is instituted.


15.           Preservation of Rights under Benefit Plans and Indemnities.


This Release shall not adversely affect my rights to receive any benefit that I
am otherwise entitled to receive under any of Modine’s qualified and
nonqualified benefit plans, or my rights to indemnification under Modine’s
officers and directors’ insurance coverage, Modine’s Articles of Incorporation
or Bylaws or any indemnity agreement between Modine and me.


16.           Seven Day Revocation Period.


I understand that I have a period of seven calendar days following the date I
deliver a signed copy of this Release to Modine Manufacturing Company, Attn:
Gregory T. Troy, 1500 DeKoven Avenue, Racine, Wisconsin 53403 to revoke this
Release by giving written notice to that person.  This Release and my
entitlement to severance pay described in the Letter will be binding and
effective upon the expiration of this seven day period if I do not revoke, but
not before.

 
EXECUTED THIS 31st DAY OF January, 2009.


/s/ James R. Rulseh
James R. Rulseh
 
 

--------------------------------------------------------------------------------